Gilbert, J.
1. The claims of plaintiffs in error are not, as contended, charges on the estate of James H. Lowery because the money borrowed was expended or used for the preservation of the estate during the occupancy and use of the property by Margaret J. and James K. Lowery. The money expended by the creditors, the plaintiffs in error, was not an advancement to the estate, but was, at most, a loan to Margaret J. and James K. Lowery.
2. The judgment of the court was not erroneous. Whether, under the will, Margaret J. and James K. Lowery took an absolute fee-simple title, or a defeasible fee, or a life-estate only, the estate of the testator, James II. Lowery, was not chargeable with the debts contracted by Margaret J. and James Ji. Lowery, payment of which was demanded of the administrator of James H. Lowery.

Judgment affirmed.


All the Justices concur.

The court held that the will of’James II. Lowery gave to James E. and Margaret J. Lowery “ a life-estate with power of disposition, with remainder over to the other children of J. H. Lowery in all property not disposed of at the death of Margaret and James E. Lowery,” and that the various claims mentioned “are not proper charges against the estate of J. H. Lowery, nor equitable liens against the remainder interest of the children of J. II. Lowery other than Margaret J. and James E. Lowery in said estate;” and directed distribution of the estate accordingly, to the heirs of James H. Lowery, to the exclusion of said debts. To this decision Cora L. Henderson, Effie Lowery, and W. H. Bartenfield excepted, assigning error because that the court should have held and adjudged that their several claims were valid charges upon the assets in the hands of the administrator, and should be paid by him before said assets were distributed to the heirs.
G. G. Glenn, J. G.'Mitchell, and Maddox, McGamy & Shumate, for plaintiffs in error.
J. A. McFarland and Murray & McGalla, contra.